Cobb, J.
A landlord sued out a distress warrant against a tenant. The tenant sought to set off a sum claimed to be due him as damages on account of the landlord’s failure to repair the rented premises. There was evidence warranting a finding that the tenant knew of the defective condition of the premises at the time they were rented, and said nothing about the defects; and there was also evidence authorizing a finding that he did not exercise ordinary care to save himself from damage on account of the defects. All of the assignments of error which were insisted on are covered by the headnotes. The- court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.